DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 19 and 20 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, obtaining a wireless propagation model iteratively measuring, in real-time at the location, a set of wireless parameters with respect to operation of at least one of the one or more transceivers and the at least one node, dynamically adjusting the propagation model using the most recent set of measured parameters. 


 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2007/0082677 (published 12 Apr. 2007) [hereinafter Donald Hart] teaches an apparatus and a method for configuring a network, the network comprising one or more nodes each configured to provide wireless coverage to one or more transceivers, the method comprising:
obtaining a wireless propagation model, including environmental data; (i.e. fig. 1 shows a WLAN management server may collect sensor and other data and create an RF environment model of the wireless network; see paragraph 29, 34,46)
determining, via a computing device of the network, a set of operating parameters using the obtained model and the environmental data; (i.e. i.e. fig. 1 shows the server may establish configuration para meters for the network based upon the model; see paragraph 29, 34,46) and configuring, via the computing device, at least one of the one or more nodes with the set of operating parameters, (i.e. fig. 1 shows the server may automatically configure network devices based upon the determined parameters; see paragraph 29, 46)

Additionally, all of the further limitations in 2 – 18 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
February 26, 2021Primary Examiner, Art Unit 2471